862 F.2d 313Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas T. DILLARD, Jr., Plaintiff-Appellant,v.Leverene PHILLIPS, Jack Arrington, Tom Alexander, EdwinRussell, Rubye Bryson, Glen Noland, Roger Ammons,Teddy J. Rogers, Jack A. Chapman,Defendants- Appellees
No. 88-7117.
United States Court of Appeals, Fourth Circuit.
Submitted July 20, 1988.Decided Oct. 27, 1988.

Thomas T. Dillard, Jr., Appellant Pro Se.  James R. Fitzner (WOMBLE, CARLYLE, SANDRIDGE & RICE);  Robert J. Lopez (ALLEY, HYLER, KILLIAN, KERSTEN, DAVIS & SMATHERS) for Appellees.
Before DONALD RUSSELL, K.K. HALL, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
North Carolina inmate Thomas T. Dillard, Jr. filed a suit pursuant to 42 U.S.C. Sec. 1983 to challenge conditions of his confinement at Haywood County Jail.  He was subsequently transferred to Craggy Prison Unit.  After his transfer he filed two motions for temporary restraining orders and/or preliminary injunctions.  The district court denied both motions.  Such a denial is appealable under 28 U.S.C. Sec. 1292(a)(1).


2
Dillard's transfer to Craggy Prison Unit makes his claims for injunctive relief moot.   Weinstein v. Bradford, 423 U.S. 147, 149 (1975);  Inmates v. Owens, 561 F.2d 560 (4th Cir.1970).


3
In one of his motions Dillard intimates that grant of an injunction is necessary to preserve evidence.  The Court finds this argument to be without merit because Dillard has not made a showing that a preliminary injunction is necessary.   Wetzel v. Edwards, 635 F.2d 283, 286 (4th Cir.1980);  Blackwelder Furniture Co. v. Selig Manufacturing Co., 550 F.2d 189, 194-95 (4th Cir.1977).  The discovery rules afford Dillard adequate means to obtain evidence relevant to his suit.


4
Because the issues have recently been decided authoritatively, we dispense with oral argument.  The district court's denial of injunctive relief is affirmed.


5
AFFIRMED.